Evans, J.
The accused was charged with having committed the offense of burglary, and was found guilty. The evidence upon which the State relied for a conviction was to the following effect : Nine razors were stolen from the barber-sbop mentioned in the indictment, the barber-shop having been burglariously entered through a window after it had been closed for the night. Within a few days afterwards, the owner of the razors found oue of them in the possession of a negro barber named J. T. Wood, and another in the possession of J. E. Denton. The accused procured a companion of his to help him dispose of these razors to Wood and Denton, the accused himself receiving the money paid for the. same, *173though his companion conducted the negotiations in his presence and advised him to sell at the price offered.' The accused approached another acquaintance of his, and endeavored to get his aid in disposing of some razors, saying “ he had a lot of razors at home,” which he would go and get and “ sell them or pawn them, and it would be quick money and all to the good if” his acquaintance “ wanted to help him get rid of them.” This conversation took place only a short time after the burglary was committed.
1. In addition to the general grounds of the motion for a new trial, the plaintiff in error made complaint that during the progress of the trial the presiding judge expressed an opinion as to what had been proved by a witness for the State; but counsel for the accused neither in his argument before this court nor in his brief insisted upon this ground of the motion. Accordingly it is to be treated as having been abandoned. McKinnon v. Hope, 118 Ga. 462.
2. The newly discovered evidence relied on by the accused was merely cumulative, and would not likely affect the result should another trial be had. Where newly discovered evidence is of a cumulative nature, and especially when it does not bear directly on the main point at issue, but only upon collateral matters, it will be insufficient to authorize the granting of a new trial. Isham v. State, 112 Ga. 406; Clark v. State, 117 Ga. 255.
3. The evidence submitted by the State was of such strength as to establish- the guilt of the accused beyond a reasonable doubt. The verdict of the jury has met with the approval of the trial judge, and no error of law having been committed, his judgment denying a new trial will be Affirmed.

All the Justices concur.